Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 13, 2022

                                      No. 04-21-00521-CV

                IN THE ESTATE OF JOHN MOORE KILLIAN, Deceased,

                       From the Probate Court No 1, Bexar County, Texas
                                 Trial Court No. 2019-PC-2157
                          Honorable Oscar J. Kazen, Judge Presiding


                                         ORDER
        The parties have filed a joint motion to abate this appeal for mediation. We decline to
abate this appeal but GRANT the motion to the extent that we suspend the appellate deadlines in
this appeal until August 1, 2022. Counsel of record for each party and the authorized
representatives of each party are instructed to attend mediation and to make good faith efforts to
resolve this suit.

        The mediator shall file a written report concerning the disposition of the case with the
Clerk of this Court no later than August 1, 2022. If no written report is filed by August 1, 2022,
the appellate deadlines in this appeal will be reinstated and appellee’s brief will be due within
thirty days.


                                                    _________________________________
                                                    Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of June, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court